Citation Nr: 0301992	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-12 705	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted]


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 15 to July 28, 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for myasthenia gravis. 


REMAND

A Travel Board hearing was held in May 2001 before a Member 
of the Board.  In September 2001, the Board Member remanded 
the case for further evidentiary development.  That Member 
has since left the Board.  The law provides that the Board 
Member who conducts a hearing in a case shall participate in 
the final determination of a veteran's claim.  38 U.S.C.A. § 
7107(c) (West 1991 & Supp. 2002); 38 C.F.R. § 20.707 (2002).  
Because the Member who conducted the hearing in this instance 
has left the Board, such participation is not possible.  

In July 2002, the veteran requested another hearing.  As an 
appellant is entitled to a hearing before another Member of 
the Board, and as a hearing has been requested, further 
development is warranted.  38 C.F.R. § 20.700 (2002).

Therefore, the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
Travel Board hearing as requested.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




